Case 19-14632-pmm          Doc 19    Filed 10/07/19 Entered 10/07/19 10:06:41            Desc Main
                                    Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT FOR
                       THE EASTERN DISTRICT OF PE SYLVANIA

In re:   David E. Layton                              Chapter 13

                   Debtor                            Bankruptcy     o. 19-14632-elf

                                      CONSENT ORDER

      AND NOW, this 24 th day of September, 2019 upon agreement of the parties in lieu of the
Chapter 13 Standing Trustee's filing a motion to dismiss with prejudice, it is

        ORDERED, that because this is the Debtor' s fourth Chapter 13 bankruptcy filing since
2013 , if this case is dismissed for any reason, it shall be with prejudice; Debtor shall be
prohibited from filing, individually or jointly, any subsequent bankruptcy within two (2) years
without further leave of court from date of dismissal order of case. And it is further

        ORDERED, that this Consent Order shall be effective without any further reference to its
terms in any subsequent dismissal of this case, regardless of the circumstances of the dismissal,
the identity of the party moving for the dismissal, or the express terms of the order dismissing the
case. The dismissal of the case, in and of itself, shall be sufficient to effectuate this Consent
Order and the barring of the Debtor from further filings in accordance with its terms.


Date: September 13, 2019
                                                      Scott F. Wa rman, EsquireCU
                                                      Chapter 13 Standing Trustee


Date:- - - - - - -



Date: - - - - - - -



                                      BY THE COURT:



                                      HON. ERIC L. FRANK
                                      BANKRUPTCY JUDGE
